Citation Nr: 1827254	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  09-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former service representative


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. In December 2009, the Veteran and his former service representative testified at a Board hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are associated with the record.

In September 2010, September 2015, and January 2016, the Board remanded the issue on appeal for additional development. Thereafter, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01, which was obtained in April 2018. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his hypertension is proximately due to his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C. § 1116(f).  In the instant case, the Veteran's exposure to herbicide agents has previously been acknowledged. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

As relevant to the instant case, hypertension is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.  However, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested hypertension during service or within one year of his discharge from service, or that such disorder is otherwise related to his active duty service on a direct basis. Rather, the Veteran contends that his currently diagnosed hypertension (see July 2014 VA examination) was caused by his service-connected diabetes mellitus that, in turn, caused arteriosclerosis and increasing blood pressure. The Veteran's claim has also been developed as to consider whether his acknowledged in-service exposure to herbicides caused his hypertension.

The Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to hypertension during service. However, as noted above, he does not contend that his hypertension is directly related to his military service. Moreover, the Veteran reported, and VA and private clinicians accepted his report of, a diagnosis of diabetes in 1982 or 1983.  VA outpatient treatment records also show that the Veteran was diagnosed and treated with medication to control hypertension starting in approximately 2001.

In a September 2010 letter, the Veteran's private internal medicine physician, Dr. R.M.C., found the Veteran's hypertension to be a direct result of, or exacerbated by, his diabetes. In support thereof, Dr. R.M.C. noted that such condition occurred after the Veteran's initial diagnosis of diabetes and submitted several web articles that he claimed supported his assertion. In this regard, such articles revealed that as many as 2 out of 3 adults with diabetes had high blood pressure and that a study in 2003 to 2004, indicated that 75 percent of adults with self-reported diabetes had blood pressure greater than or equal to 130/80 mmHG, or used prescription medications for hypertension.

In February 2014 and December 2015, the Veteran submitted numerous medical articles obtained from the internet that addressed an association between hypertension and diabetes or heart disease.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in July 2014 to determine the etiology of his claimed hypertension.  The examiner stated that hypertension was not a disease for which the presumption of service connection was available, and stated that the Veteran's kidney disease, with absent heavy proteinuria and edema, did not cause his hypertension as "his hypertension preceded kidney disease onset by many years."  He then stated "the same rationale [applied] for lack of aggravation of hypertension by [diabetes] as well."  The Board noted that the record indicated that the Veteran's diabetes was diagnosed in 1982, and his hypertension was diagnosed in 2001, which made the examiner's logic incorrect.  Furthermore, while hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, the NAS Institute of Medicine's (IOM's) Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  

Therefore, the Board remanded the claim to obtain an addendum opinion on whether hypertension was related to any event or incident in service, to include herbicide exposure, and to consider the NAS IOM's Veterans and Agent Orange: Update 2010 that concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  The Board requested a rationale beyond the fact that hypertension was not presumptive to herbicide exposure.  The Board also requested that the examiner opine whether hypertension was caused or aggravated by service-connected diabetes, to include any resulting nephropathy, and/or service-connected CAD.  

In a November 2015 addendum opinion, the VA physician noted a review of the claims file and the NAS Update 2010 study and noted, "...HTN [hypertension] itself- not only is not presumptive...but HTN diagnosed before even mild nephropathy [citing recent laboratory tests of the severity of diabetes] with BP 130/74 same day does not in any way support aggravation of HTN by DM, DM nephropathy, herbicide, or any other activity."  However, the physician did not address the Veteran's lay contentions of arterial plaque causing high blood pressure, the September 2010 opinion of the internal medicine physician, the limited suggestive evidence of a relationship of hypertension to herbicide in the NAS study, or the multiple medical articles submitted by the Veteran on the relationships between hypertension, diabetes, and atherosclerotic heart disease.   

Thus, the claim was remanded again in January 2016 to obtain an addendum opinion and such was provided in March 2016. At such time, the VA examiner opined that there was a less than 50 percent probability that the Veteran had incurred hypertension as a result of Agent Orange as there was no recognized relationship medically of hypertension and Agent Orange. The examiner also opined that there was a less than 50 percent probability that the Veteran's hypertension was caused by or aggravated by his service-connected diabetes or CAD beyond normal progression. In support thereof, the examiner explained that diabetes and CAD did not cause hypertension, and that no evidence in the Veteran's records indicated that such was true. However, while the examiner stated that he reviewed the private physician's statement and the medical articles in the claims file, he did not discuss such evidence in his opinion. Furthermore, he was requested to provide a rationale beyond the fact that such disease was not considered presumptive to herbicide exposure; for example, why the body of relevant research in the NAS or other studies did or did not support causations in the Veteran's case, but did not do so.  Also, he did not offer a rationale for his opinion that the Veteran's hypertension was not aggravated by his diabetes and/or CAD.

Accordingly, an addendum opinion was provided in January 2017 by another examiner. In such opinion, the examiner noted that, although there was limited or suggestive evidence of association of herbicide exposure and high blood pressure, there was not total agreement for such connection. Thus, the examiner noted that he did not feel that Agent Orange was a cause of high blood pressure as listed in referenced documents regarding the accepted conditions that were related to Agent Orange exposure. However, the Board found such opinion to also be inadequate. In this regard, the examiner seemed to base his rationale for his opinion that the Veteran's hypertension was not related to his in-service exposure to herbicides because he did not have a disorder that was included on the list of presumptive conditions related to herbicide exposure. Furthermore, the examiner did not address the Veteran's lay contentions of arterial plaque causing high blood pressure, the September 2010 opinion of the internal medicine physician, the limited suggestive evidence of a relationship of hypertension to herbicide in the NAS study, and the multiple medical articles submitted by the Veteran on the relationships between hypertension, diabetes, and atherosclerotic heart disease.  

Consequently, the Board sought a VHA opinion, which was obtained in April 2018. In such opinion, the examiner thoroughly considered the NAS IOM's studies, but opined that it was less likely that the Veteran's hypertension was related to his acknowledged in-service herbicide exposure. However, she opined that it was at least as likely as not that his hypertension was caused by and aggravated by his service-connected diabetes. In support thereof, the examiner explained that, although hypertension could have numerous etiologies unrelated to diabetes, diabetes was a known risk factor for the development of hypertension. She also reasoned that several etiologies of hypertension in diabetic patients had been established and/or postulated, including atherosclerosis. Thus, the examiner concluded that, because diabetes was such a strong risk factor for the development and aggravation of hypertension, it was at least as likely as not that diabetes caused the Veteran's hypertension. 

Therefore, based on the foregoing, while the evidence of record fails to show that the Veteran's hypertension is related to his acknowledged in-service exposure to herbicide agents, the Board resolves all doubt in his favor and finds that such disorder is proximately due to his service-connected diabetes mellitus.  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


